Citation Nr: 1815493	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and caregiver/fiancée  


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to April 1990, from November 2011 to September 2002, and from March 2003 to February 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the RO in Nashville, Tennessee, which denied service connection for a left hip disorder.  This matter also comes on appeal from a November 2014 RO rating decision denying SMC and service connection for a left knee disorder.

VA received the Veteran's claim for SMC in November 2013.  During the appeal period, the Veteran received a temporary total (100 percent) disability rating for the service-connected left wrist disability, which entitled the Veteran to housebound benefits from October 27, 2014 to January 1, 2015.  As such, the instant decision, which denies entitlement to SMC by reason of being housebound, is not applicable to the time period from October 27, 2014 to January 1, 2015, during which the Veteran was properly awarded VA housebound benefits by the RO. 

In November 2016, the Veteran presented testimony from Nashville, Tennessee, at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis of the left knee and the left hip.

2.  During service the Veteran was treated on multiple occasions for left knee and left hip problems.

3.  The Veteran experienced "continuous" symptoms of arthritis of the left knee and left hip since service separation.

4.  The Veteran's service-connected disabilities do not require the care or assistance of another on a regular basis and do not render the Veteran housebound.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the left knee have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the left hip have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

3.  The criteria for special monthly compensation benefits based on the need for aid and attendance or housebound status have not been met.  38 U.S.C. §§ 1114, 1502, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for arthritis of the left knee and left hip, the Board need not discuss the duties to notify and assist as to those issues.

In February 2014, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for SMC based upon the need for regular aid and attendance of another person or by reason of being housebound, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The February 2014 VCAA notice was issued to the Veteran prior to the November 2014 rating decision on appeal.  Further, the SMC issue on appeal was readjudicated in a January 2016 statement of the case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received multiple VA examinations which addressed, at least in part, the question of whether the Veteran's service-connected disabilities warranted SMC based upon the need for regular aid and attendance of another person or by reason of being housebound.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured, or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Left Knee and Left Hip Arthritis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection issues on appeal.  Walker, 708 F.3d 1331.  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that currently diagnosed left knee and left hip disabilities are related to in-service injuries.  It has been the Veteran's contention that left knee and left hip pain has continued from service separation to the present.

Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the left knee and left hip; therefore, the element of current disability is proven.  The report from a November 2014 VA knee examination reflects that X-ray imaging showed arthritis in the left knee.  While there has not been a VA hip examination during the appeal period, no examination is needed to decide these claims, as there is adequate competent evidence of record to decide the claim, including to decide the question of current disability.  Per a February 2012 VA left hip X-ray imaging report, the Veteran was found to have osteoarthritis (arthritis) of the left hip.  These diagnoses are supported by the other evidence of record.

Next, the Board finds that during service the Veteran was treated on multiple occasions for left knee and left hip problems.  At the November 2016 Travel Board hearing, the Veteran testified to injuring both the left knee and left hip when a weapons rack fell upon him during service.  Further, the Veteran testified to aggravating the injuries in a subsequent in-service motor vehicle accident.  

While the service treatment records do not specifically report the aforementioned weapons rack injury, the records do show that the Veteran was involved in an in-service motor vehicle accident in January 2005.  Further, the service treatment records also show that the Veteran sought treatment for left knee and hip pain on multiple occasions.  For example, a March 2005 service treatment record noted that the Veteran had left knee pain, and an earlier February 2005 service treatment record reported that the Veteran had locking in the left knee since 2004.  As to the left hip, an April 2004 service treatment record noted that the Veteran had a weak left hip flexor, and a subsequent October 2004 service treatment record reported that the Veteran had left hip pain.  Multiple service treatment records also report that the Veteran had a history of left lower extremity pain, which likely included pain in the left hip and knee.  Additionally, the Board notes that a March 2005 medical evaluation board report conveys that the Veteran had in-service medically acceptable left knee pain that began in service in 2004.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the left knee and left hip to meet the requirements for presumptive service connection for the chronic disease of arthritis.  See 38 C.F.R. § 3.303(b).  A January 2008 VA treatment record conveys that the Veteran reported having a history of hip pain.  Subsequent VA treatment records from 2008 to the present reflect that the Veteran sought treatment for pain in the left hip.  In February 2013, VA received a private treatment letter from the Veteran's physician.  Per the private physician, the Veteran was being treated for an old fracture to the left hip.

While VA treatment records do not reflect that the Veteran was specifically treated for left knee pain until approximately 2014, the evidence does show that the Veteran complained of, and was treated for, left lower extremity radiculopathy related to the service-connected back disability since approximately 2002.  VA, private, and service treatment records concerning the left lower extremity radiculopathy show that the pain ran from the Veteran's low back all the way down the left leg to the toes.  Obviously, such pain would have encompassed the left knee.  It would be nearly impossible, particularly for a lay person such as the Veteran, to distinguish between pain in the left knee region was specifically due to the left lower extremity radiculopathy from pain due to arthritis of the left knee.  Further, a February 2015 VA pain management agreement notes that the Veteran was diagnosed with chronic knee pain dating back to 2002. 

At a November 2014 VA examination, the Veteran reported a history of left knee pain for the previous ten years, dating back to an in-service accident in which a weapon rack fell on the knee.  At the conclusion of the examination, the VA examiner opined it was less likely as not that the currently diagnosed arthritis of the left knee was related to service due to the "prolonged asymptomatic period" between the in-service injury and the diagnosis of arthritis; however, this opinion does not appear to address the Veteran's contention of pain for the previous 10 years.  Further, the opinion does not consider whether the Veteran's long history of left leg pain may have also encompassed pain caused by left knee arthritis in addition to left lower extremity radiculopathy.  For these reasons, the Board finds the November 2014 VA knee examination to be of minimal probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

In the May 2009 substantive appeal, via VA Form 9, the Veteran advanced having pain in the lower back and hip area from service separation until the present.  Further, at the November 2016 Travel Board hearing, the Veteran credibly testified to having left knee and left hip symptoms since service separation.

The Board notes that the Veteran worked at a dairy between service periods.  This job often required the Veteran to carry very heavy loads; however, nothing in the record indicates that the Veteran's left knee and/or hip were injured in the performance of this job.  As such, the Board finds that the Veteran's dairy work is not an intercurrent cause that is clearly attributable to the currently diagnosed left knee and left hip arthritis.  

The Veteran is currently diagnosed with arthritis of the left knee and left hip.  During service the Veteran was treated on multiple occasions for left knee and left hip problems.  Throughout the course of this appeal the Veteran credibly reported having left knee and left leg symptoms since service separation, and the available medical evidence of record is consistent with the Veteran's lay statements.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of left knee and left hip disorders since service separation that was later diagnosed as arthritis of the left knee and left hip.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was treated for left knee and left hip symptoms, including pain, during service and experienced "continuous" symptoms since service separation of arthritis of the left knee and left hip.  As such, the criteria for presumptive service connection for arthritis of the left knee and left hip under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis based on continuous post-service symptoms under 38 C.F.R. § 3.303(b), there is no need to discuss entitlement to service connection on a direct or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

Finally, the Board notes that the evidence of record indicates that the Veteran may be diagnosed with other left knee and/or left hip disorders.  Where a veteran is diagnosed with multiple knee and/or hip disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the now service-connected arthritis of the left knee and left hip from any other left knee or left hip disorders.  As such, the Board has attributed all disability symptomatology and functional impairment to the now service-connected arthritis of the left knee and left hip, and the RO should consider all of the Veteran's left knee and left hip symptomatology and functional impairment when assigning an initial disability ratings.  For these reasons, the Board need not consider whether service connection is also warranted for any other left knee or left hip disorders.

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2017). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350.

After review of the lay and medical evidence of record, the Board finds that the criteria for SMC based on the need for the aid and attendance of another or by reason of being housebound have not been met.  At the outset, the Board notes that the Veteran is currently service connected for multiple disabilities, including posttraumatic stress disorder (PTSD), lumbar strain, right and left shoulder disabilities, and multiple disabilities of the left lower extremity including radiculopathy, left knee arthritis, and left hip arthritis.  Review of the record reflects that these disorders do not result in anatomical loss or loss of use of both feet or one hand and one foot, or blindness in both eyes.

Regarding the criteria for housebound benefits, the Board notes that, other than the temporary total evaluations discussed above, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling; however, the Veteran was previously awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a separate award of TDIU ("total" rating) predicated on a single disability meets the requirement for a 100 percent rating to form the basis for an award of special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (100 percent plus separate 60 percent ratings for SMC).  Here, the evidence of record reflects that the Veteran's unemployability is due to a mix of service-connected orthopedic and mental health disabilities, and no single disability is so disabling as to render the Veteran unemployable.  As such, Bradly is inapplicable to the instant decision.

The Veteran received a VA shoulder and arm examination in September 2012.  Per the examination report, the Veteran advanced having shoulder pain when lifting the arms.  At that time, the Veteran was able to complete range of motion testing, including repetitive use testing.  While muscle strength testing showed some reduction in strength, the readings in both shoulders were four out of five, representing active movement against some resistance.  Under functional impairment, it was noted that when the Veteran was working the shoulder disabilities would make it difficult climb, move, clean, and setup machinery. 

Subsequently, in October 2012, the Veteran received a VA mental health examination.  Per the examination report, the VA examiner found that the mental health symptoms resulted in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  

As reported in a November 2012 VA recreational therapy note, the Veteran was an active participant in a 50 minute group yoga session.  The treatment record noted that the Veteran was able to complete the yoga movements from both seated and modified standing positions, and that the Veteran was working on improving technique and endurance.  Further, under goals, the treatment record reported that the Veteran would continue to practice yoga in home or in the community upon discharge.

A September 2013 VA recreational therapy note explained that the Veteran participated in a recreational art therapy group with fellow veterans.  The group had a community outing to a museum, where the veterans walked through the exhibits with a guide and discussed various pieces.  It was noted that the Veteran was active and engaged.  Further, a subsequent September recreational therapy note reported that the Veteran had been cleared to begin Tai Chi exercise classes in October because the Veteran had successfully completed the yoga classes.   

VA received a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, from the Veteran's VA primary care physician in November 2013.  Per the examination report, the VA physician stated that the Veteran was unable to feed himself, prepare his own meals, or manage his financial affairs.  The Veteran also needed assistance in medication management.  Assistance was not required with bathing or tending to other hygiene needs.  Per the physician, the Veteran's upper extremity disorders prevented the Veteran from feeding himself and shaving.  It was also noted that the Veteran had memory problems and difficulty balancing without a cane.  When asked to elaborate on how often the Veteran left the home, it was reported that the Veteran would leave three times per week mostly (i.e. not always) to attend medical appointments.

While the Board appreciates the Veteran's VA primary care physician taking the time to submit a VA Form 21-2680, the Board notes that the VA physician's reports concerning the Veteran's orthopedic limitations are contradicted by the other VA medical evidence of record.  As discussed above, per a September 2013 VA recreational therapy note, a VA certified therapeutic recreation specialist found that the Veteran had successfully completed yoga class and was now prepared to graduate to Tai Chi classes.  If the Veteran's bilateral upper extremities were so weak as to prevent feeding oneself, the Board does not find that the Veteran would have been able to complete yoga classes, much less move on to Tai Chi.  As the VA certified therapeutic recreation specialist directly worked with the Veteran's extremities, where as the primary physician appears to have reported what the Veteran told him, the Board finds the VA treatment records submitted by the VA certified therapeutic recreation specialist to be far more probative than the November 2013 privately submitted VA Form 21-2680.

A December 2013 VA physical therapy consultation note, one month after the submission of the VA Form 21-2680, reflects that the Veteran had chronic intermittent bilateral shoulder pain, with full bilateral upper extremity muscle strength.  The Veteran had good ambulation while using a cane, and the Veteran's posture was rated a three out of four, which was considered "good."  As to restrictions in activity, the Veteran was only limited to no high-impact activity, no running, no jumping, no twisting or pivoting, no overhead heavy lifting, and no pushing or pulling.  Again, this VA physical therapy record appears to contract the November 2013 privately submitted VA Form 21-2680.

Per an April 2014 recreational therapy note, the Veteran was being discharged from Tai Chi exercise class after having completed either eight or eleven classes (the record is unclear).  It was noted that the Veteran had made good progress and was able to perform all the exercises from a standing position with fair exertion.  The Veteran was urged to continue Tia Chi training privately.

In May 2014, a VA caregiver annual in-home assessment was performed.  Per the assessment, the Veteran was able to feed himself, ambulate (with a cane and/or power wheelchair), and transfer independently.  It was also noted that in the previous week the Veteran had no difficulty with preparing meals, housework, or shopping.  The Veteran did need assistance with dressing, toileting, transportation, managing medications, and managing finances.  

Per a June 2014 VA caregiver program support note, the Veteran's caregiver requested that grab bars and a tub bench be installed.  While such evidence indicates that the Veteran has difficulty bathing, the equipment requested reflects that the Veteran still has the ability to bath himself as such equipment would not be necessary if the Veteran needed to be bathed by a caregiver.

The Veteran received a VA left wrist examination in January 2015.  At that time, the Veteran had no movement in the left wrist and was unable to lift any objects with the left hand.

Per a June 2015 VA physical therapy note, the Veteran was again limited to no high-impact activity, no running, no jumping, no twisting or pivoting, no overhead heavy lifting, and no pushing or pulling.  The VA physical therapy note conveys that the Veteran was able to engage in a number of exercises, including the use of dumbbells with the left arm (meaning that the Veteran was able to use the left hand to grip objects despite the report from the January 2015 left wrist examination).  In a subsequent June 2015 recreational therapy note, the Veteran expressed an interest in joining an adaptive sport/exercise program.  The VA certified therapeutic recreation specialist encouraged the Veteran do to so.

The Veteran received a new VA mental health examination in February 2016.  Upon arriving, the Veteran appeared neat, adequately groomed, and appropriately dressed.  Based upon the Veteran's symptoms, the VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.   When discussing the Veteran's day-to-day activities, the Veteran noted using a cane daily with the occasional use of a motorized wheelchair for longer distances.  The Veteran did not drive or shop, and the Veteran's fiancée prepared the meals.  The Veteran conveyed being able to use the toilet and assist in some minor housework such as dusting.  The Veteran needed assistance with bathing and getting into and out of the bathtub, and also needed help with upper body dressing, such as donning shirts.  When asked about community activities, the Veteran discussed attending church on Sundays and singing in the choir, and also fishing approximately twice per month.

A new VA shoulder examination was performed in April 2016.  Per the examination report, the Veteran reported being unable to bathe and take care of personal hygiene due to the service-connected shoulder disorders.  The Board notes that this contradicts what the Veteran told the VA mental health examiner only two months earlier, which was that the Veteran only needed assistance with bathing and donning upper body clothing.  Further, per the VA shoulder examination report, the Veteran advanced being unable to lift objects due to shoulder pain and stiffness.  Again, the Board finds this to be contrary to the VA physical therapy notes discussed above, in which the Veteran was using weights and appeared to be making progress on the upper body.

Per an August 2016 VA psychiatry attending note, the Veteran was attending art therapy, fly fishing, occupational therapy, and a weekly Veteran's group.

At the November 2016 Board videoconference hearing, the Veteran testified to needing someone to assist on a daily basis with hygiene and other life skills.  The Veteran further testified to having balance, incontinence, and memory problems.  When asked about cooking, the Veteran testified that the his caretaker/fiancée did all the cooking, however the Veteran testified that while he is unable to do anything with the left hand, the right had is still of use.  The Veteran further testified to being able to use the bathroom alone, but needing assistance getting into and out of the shower.  As to chores, the Veteran testified to being able to dust.     

The Veteran's fiancée/caregiver testified to assisting the Veteran with cleaning, getting out of the tub, sometimes helping the Veteran out of bed, and putting clothes on that go over the head.  As the two live together, the fiancée/caregiver is with the Veteran most of the time.  The fiancée/caregiver testified to only leaving the Veteran alone when her daughter was in the home due to the fear of the Veteran falling.

After a review of all the evidence of record, the Board finds that the Veteran's service-connected disorders do not require the care or assistance of another on a regular basis and do not render the Veteran housebound.  Nothing in the record reflects that the Veteran has suffered the anatomical loss or loss of use of both feet, or one hand and one foot, or is blind in both eyes.  Further, the evidence shows that the Veteran is neither bedridden nor permanently housebound, as the Veteran regularly leaves the home to fish, attend church, and engage in Veteran-related activities through VA, such as museum visits and Tai Chi classes.  Also, as discussed above, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling.

As such, the only remaining question before the Board is whether the Veteran is so helpless as to be in need of regular aid and attendance.  There is no doubt that the Veteran benefits from the work of his caregiver/fiancée, as shown by the Veteran's admission into the VA caregiver program; however, while the Board has thoroughly considered the Veteran's statements and testimony, when considered with the medical evidence of record, the evidence as a whole does not show a factual need for aid and attendance.  The Board notes that the Veteran's self-reported symptoms appear much worse than the actual symptoms shown when engaging in physical therapy through VA.  As discussed above, the Veteran was able to complete both yoga and Tai Chi classes, and expressed interest in joining an adaptive sport/exercise program.  VA physical therapy notes also indicate that the symptoms of the Veteran's service-connected disorders, while limiting, are not so severe as to render the Veteran so helpless as to be in need of regular aid and attendance as contemplated by law.  While the Veteran does need assistance getting into and out of the shower and donning overhead clothing, the Board does not find that this amounts to an inability to dress or undress, or to keep oneself ordinarily clean and presentable.  Further, by the Veteran's own testimony at the November 2016 Board videoconference hearing, the Veteran can use the right arm to feed himself.

For the reasons stated above, the preponderance of the evidence is against a finding that the Veteran is entitled to special monthly compensation to include aid and attendance or housebound benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and special monthly compensation based upon the need for regular aid and attendance of another person or by reason of being housebound must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
       

ORDER

Service connection for arthritis of the left knee is granted.

Service connection for arthritis of the left hip is granted.

Special monthly compensation based upon the need for regular aid and attendance of another person or by reason of being housebound is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


